                                    UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                         ASHEVILLE DIVISION
                                           1:19-cv-00292-FDW

JAMES E. ARRINGTON,                                             )
                                                                )
           Petitioner,                                          )
                                                                )
vs.                                                             )                         ORDER
                                                                )
ERIK A. HOOKS,1                                                 )

      Respondent.                         )
__________________________________________)

           THIS MATTER is before the Court upon Petitioner James E. Arrington’s pro se Petition

for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254. (Doc. No. 1.)

           Rule 2(c)(5) of the Rules Governing Section 2254 Cases in the United States District

Courts requires that a Petition for Writ of Habeas Corpus be “signed under penalty of perjury by

the petitioner or by a person authorized to sign it for the petitioner under 28 U.S.C. § 2242.”

Neither Petitioner, nor a person authorized by him, signed the instant Petition under penalty of

perjury.2 (Pet. 15, Doc. No. 1.)

           IT IS, THEREFORE, ORDERED that the Clerk of Court shall send Petitioner a blank

signature page from this Court’s standard 28 U.S.C. § 2254 form. Petitioner shall have fifteen

(15) days to sign it under penalty of perjury and return it to the Clerk of Court. Notarization is



1
 Rule 2(a) of the Rules Governing Section 2245 Cases in the United States District Courts requires that “the petition
must name as respondent the state officer who has custody.” Rule 2(a), 28 U.S.C. folio § 2254. North Carolina law
mandates that the Secretary of the Department of Public Safety (“DPS”) is the custodian of all state inmates, and he
has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017) (“The Secretary of Public Safety
shall have control custody of all prisoners serving sentence in the State prison system[.]”). Accordingly, Erik A.
Hooks, current DPS Secretary, is the proper Respondent in this action.
2
    The Petition ends abruptly on page 15 and has no signature page.

                                                               1
             not required. Failure to comply with this Order shall result in dismissal of the Petition.

                     IT IS FURTHER ORDERED that the Clerk of Court shall amend the docket to reflect

             that Erik A. Hooks is the respondent in this action.

       Signed: November 4, 2019
2019




                                                                    2
